                                                                                 3/3/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PAULETTE TEMPLE,                                  CV 19-91-BLG-SPW-TJC

                      Plaintiff,
                                                  ORDER
vs.

C.R. BARD INC., and BARD
VASCULAR INC.,

                      Defendants.



      Plaintiff Paulette Temple (“Temple”) moves for the admission of Kristi

Wood to practice before this Court in this case with Ben T. Sather to act as local

counsel. (Doc. 25.)

      Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must file

an affidavit attesting to various items enumerated at L.R. 83.1(d)(3). While

Temple’s motion contains Ms. Wood’s affidavit, the affidavit fails to address L.R.

83.1(d)(3)(H). (See Doc. 25-1.)

      Accordingly,

      IT IS HEREBY ORDERED that Temple’s motion to admit Ms. Wood pro

hac vice is DENIED without prejudice. Temple may resubmit the motion,

                                         1
provided it is accompanied by an affidavit that complies in full with L.R.

83.1(d)(3).

      DATED this 3rd day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         2
